Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150692                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150692
                                                                    COA: 323617
                                                                    St Joseph CC: 09-015639-FC
  MARSHA ANN SPRINGER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 19, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE in part the St. Joseph Circuit Court order of July
  24, 2014 denying the defendant’s motion for relief from judgment. The issue of
  entrapment by estoppel was not addressed in the circuit court or by the Court of Appeals
  in the defendant’s appeal of right. Therefore, MCR 6.508(D)(2) does not apply. We
  REMAND this case to the trial court to hold a hearing on the defendant’s ineffective
  assistance of counsel arguments pertaining to the issue of entrapment by estoppel. We
  further ORDER the St. Joseph Circuit Court, in accord with Administrative Order 2003-
  03, to determine whether the defendant is indigent and, if so, to appoint counsel to
  represent the defendant at the hearing. In all other respects, leave to appeal is DENIED,
  because the defendant has failed to meet the burden of establishing entitlement to relief
  under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2015
           p0930
                                                                               Clerk